Case: 1:20-cv-00475-MWM-KLL Doc #: 5 Filed: 07/17/20 Page: 1 of 2 PAGEID #: 19

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
ABRAHAM PORTNOV, : Case No. 1:20-cv-475
Plaintiff, : Judge Matthew W. McFarland
V.

CHAD A. READLER,

Defendant.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATIONS (Doc. 4)

 

The Court has reviewed the Report and Recommendations of United States
Magistrate Judge Karen L. Litkovitz (Doc. 4), to whom this case is referred pursuant to
28 U.S.C. § 636(b). Noting that no objections have been filed and the time for filing such
objections under Fed. R. Civ. P. 72(b) has expired, the Court hereby ADOPTS said
Report and Recommendations in its entirety. Accordingly, this action is DISMISSED
with prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B), because it is frivolous, fails to state
a claim upon which relief may be granted, and seeks monetary relief from a defendant
who is immune from such relief. See Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see
also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990).

Furthermore, pursuant to U.S.C. § 1915(a), it is hereby certified that an appeal of
this Order would not be taken in “good faith.” See McGore v. Wrigglesworth, 114 F.3d
601 (6th Cir. 1997). Plaintiff remains free to apply to proceed in forma pauperis in the

Court of Appeals. See Callihan v. Schneider, 178 F.3d 800, 803 (6th Cir. 1999), overruling
Case: 1:20-cv-00475-MWM-KLL Doc #: 5 Filed: 07/17/20 Page: 2 of 2 PAGEID #: 20

in part Floyd v. United States Postal Serv., 105 F.3d 274, 277 (6th Cir. 1997).
IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mert wid

JUDGE MATTHEW W. McFARLAND

 
